        Case 3:20-cv-00275-JTR Document 17 Filed 08/16/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

TRAVIS HOWARD                                                      PLAINTIFF

V.                            No. 3:20-CV-275-JTR

KILOLO KIJAKAZI, Commissioner
Social Security Administration                                  DEFENDANT

                                  JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Defendant.

      DATED this 16th day of August, 2021.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
